Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 7, and 8 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 8, the present invention is allowed over the prior art of record because the prior art does not show the claimed “pop-up pot guards,” which includes “each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions”.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claims 1 and 8, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	US 2009/0090345 A1 Reischmann et. al. teaches “a system for improving the safety of a stove by preventing unwanted movement of cooking vessels in use on the stove” (Reischmann abstract) and is in the same field of endeavor and solves the same problem as the pop-up pot guards in the instant application.  Reischmann teaches a plurality of pop-up pot guards (retractable posts 14a-14e) coupled to the top side of the housing (stovetop 11; openings 18a-18e, par. 53) and each of the plurality of pop-up pot guards having a stored position flush (par. 58) with the top side of the housing and an alternate popped position extending above the top side of the housing (par. 20).
 However, Reischmann teaches away from each of the plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners, each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall.

US 2007/0277802 A1 Reed et. al. teaches “a set of arcuately shaped pivotable locking arms (420) positioned relative to a cooktop, where each of the locking arms is height adjustable and secures a position of a piece of cookware” (Reed Abstract) and is in the same field of endeavor and solves the same problem as the pop-up pot guards in the instant application. Reed teaches a plurality of pop-up pot guards (a plurality of locking arms 420; par. 42) coupled to the top side of the housing (par. 48), each of the plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners (rim 620; par. 48), each of the plurality of pop-up pot guards having a stored position flush with the top side of the housing (par. 47) and an alternate popped position extending above the top side of the housing (fig. 1; fig. 5). 
However, Reed teaches away from each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall.
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose an aided safety cooking appliance comprising the claimed housing, oven door, heating drawer, range top, heating elements, pair of control units, CPU, and plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners, each pop-up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall each of the plurality of pop-up pot guards having a stored position flush with the top side of the housing and an alternate popped position extending above the top side of the housing. 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 8, and since the prior art of record does not each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall, thus claims 1 and 8 read over the prior art of record and is considered to have allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761